Independent claim 1 is objected to because “wherein the fin forming a recess” (lines 11-12) is unclear.  Such should read “wherein a recess is formed in the protrusion” (as per the specification at the sentence bridging pages 11-12).  Correction is required.  Claims 2 and 3 depend on claim 1 and are thus similarly objected to. 

Claims 1-3 will be allowed if independent claim 1 is corrected.  The prior art does not disclose or suggest corrected independent claim 1 as a whole. 
  	
United States Patent 10,790,380 is related to this application.
This application is in condition for allowance except for the above formal matter.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.  The applicant should not file an amendment adding any claims because such an amendment will not be entered.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814